U.S. Department of Justice     Case 2:19-cv-15735-SDW-LDW Document 3-3 Filed 07/29/19 Page 1 of 1 PageID: 308
     ~r~x.-tc.e -~i v1
Washington, D.C. 20530
Official Business
Penalty for Private Use $300                                            ,...,--, I                  ',.)= '(
                                                                                              ,./


                                                                         "l      r
                                                                         L',,.l."'
                                                                                     ,-., I
                                                                                              - ·.,.
                                                                                                _.,.
                                                                                              ,-i        01




                                                                                                                .-,,···,



                                                                                                                           <\ /
                                                                                                                'II         ;   )'--,




                                                           Attn: Clerk
                                                           United States District Court for the
                                                           District of New Jersey
                                                           Martin Luther King Building & U.S. Courthouse
                                                           50 Walnut Street
                                                                                                                                        I~·""

                                                                                                                                        '
                                                           Newark, NJ 07102
                                                                                                                                        ,.:\

                                                                                                                                        !
                                                                                                                                        ~
                                                                                                                                        ~




                                                                                                                                        '~
                                                                                                                                        ~j




                                                                                                                                        ~
                                                                                                                                        I
